PER CURIAM.
The Gallaghers commenced this action for injuries caused by exposure to the ap-pellee’s product, on theories of negligence and strict liability. This appeal is brought, after an adverse jury verdict on the negligence count, from a pretrial omnibus order which dismissed the strict liability count. We reverse for a trial on the authority of Beraglia v. Owens-Corning Fiberglass Corp., 606 So.2d 1213 (Fla. 3d DCA 1992), which holds that a plaintiff in an asbestos litigation is entitled to proceed to trial on a strict liability claim so long as the claim does not duplicate the negligence claim.
Reversed and remanded.